Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 1 of 20

  

PES GOT COURT

are PIS 4 C2 ~ .
pe VERMONT
ey

fe

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT

UNITED STATES OF AMERICA ) Criminal No.

) BS: Ql-cr- ke}

v. ) (18 U.S.C. § 2313)

)

MICHAEL A. GONZALEZ )
INDICTMENT
The Grand Jury charges:
Background

At all times relevant to this Indictment:

1. Tesla, Inc. (“Tesla”) is and was an American electric vehicle and clean
energy company based in Palo Alto, California. Tesla was one of the world’s best-
selling plug-in and battery electric passenger car manufacturers.

2. Each Tesla vehicle manufactured was assigned a vehicle identification
number (“VIN”). A VIN was a unique code used by the automotive industry to
identify individual motor vehicles. Under Title 49, Code of Federal Regulations,
Sections 565.12 and 13, a VIN must be 17 characters and consist of “a series of
Arabic numbers and Roman letters ... assigned to a motor vehicle for identification
purposes.”

3. A customer who wanted to purchase a Tesla vehicle had the option to
reserve a vehicle online or reserve a vehicle in a Tesla store. In reserving a Tesla

vehicle, a customer chose his or her desired Tesla model, color, and options.
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 2 of 20

4. To complete the order, the customer paid a $2,500 down payment, typically
with credit or debit card. When the vehicle was ready, the customer either
collected the vehicle from a Tesla store or Tesla had the vehicle delivered to the
customer.

5. Prior to receiving the vehicle, the customer had to pay Tesla the outstanding
balance with one of a variety of payment methods. For example, the customer
could pay for the vehicle via a wire transfer, loan financing, or an automated
clearing house (“ACH”) transfer. To pay by ACH transfer, the customer entered
their bank account information into Tesla’s online payment platform and
authorized the transfer of the outstanding balance from the customer’s account to
Tesla.

6. When a customer paid for a vehicle directly and in full, Tesla provided the
customer a Manufacturer’s Certificate of Origin to serve as the customer’s proof of
ownership and to allow the customer to register, title, or re-sell the vehicle.

Count 1
(Tesla VIN 8393)

7. The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 to 6 of this Indictment as if fully set forth here.

8. On or about September 12, 2018, GONZALEZ reserved a 2018 Tesla Model 3,
ultimately agreeing to buy the Tesla vehicle assigned VIN 5YJ3E1EA3JF078393
(“Tesla 8393”) for approximately $58,200.

9. In connection with the order, GONZALEZ provided Tesla with addresses in
Burlington and Underhill, Vermont and with a copy of his Vermont driver’s

license.
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 3 of 20

10. On or about September 12, 2018, GONZALEZ paid $2,500 as a down payment
for Tesla 8393 from his TD Bank account ending in 7330. After paying the down
payment, GONZALEZ owed Tesla approximately $55,700 for Tesla 8393.

11.To pay the remaining balance on Tesla 8393, in late October and early
November 2018, GONZALEZ initiated ACH transfers of $55,700 to Tesla from his
TD Bank account ending in 7330. At the time of the transfer, GONZALEZ knew that
the account had insufficient funds to pay for Tesla 8393.

12. On or about October 30, 2018, Tesla (using a third-party carrier) caused Tesla
8393 to be delivered from Kenilworth, New Jersey to GONZALEZ in Burlington,
Vermont. Tesla issued GONZALEZ a Manufacturer’s Certificate of Origin for Tesla
8393, thereby allowing the vehicle to be titled or re-sold.

13.On or about October 31, 2018, GONZALEZ sent an email to Tesla confirming
that he had taken delivery of Tesla 8393.

14.On or about November 6 and 14, 2018, TD Bank rejected GONZALEZ’s
attempts to transfer $55,700 from his TD Bank account for insufficient funds
because between late October and November 7, 2018 (the dates of the ACH
transfers), GONZALEZ’s account balance ranged from approximately $1,400 to
$9,400.

15.On or about December 5, 2018, Tesla 8393 traveled into the states of
Connecticut and Massachusetts.

16.On or about December 31, 2018, GONZALEZ delivered Tesla 8393 to a used
car dealership in Williston, Vermont, where GONZALEZ sold Tesla 8393 to the
dealership for approximately $42,500. GONZALEZ provided the used car dealership

with a Manufacturer's Certificate of Origin for Tesla 8393.
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 4 of 20

17.GONZALEZ never paid Tesla the approximately $55,700 balance owed for
Tesla 8393.

18. Between on or about December 30 and 31, 2018, in the District of Vermont
and elsewhere, defendant MICHAEL A. GONZALEZ possessed and sold a stolen
motor vehicle, that is - a 2018 Tesla Model 3 assigned Vehicle Identification
Number 5YJ3E1EA3JF078393, said vehicle having crossed a State boundary after
being stolen, that is said vehicle was stolen on or about October 31, 2018, and
ultimately was brought into the State of Vermont, knowing said vehicle to have

been stolen.

(18 U.S.C. § 2313)
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 5 of 20

Count 2
(Tesla VIN 5626)

19.The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 to 6 of this Indictment as if fully set forth here.

20. On or about December 31, 2018, GONZALEZ reserved a 2018 Tesla Model X,
ultimately agreeing to buy the Tesla vehicle assigned VIN 5YJXCAE4XJF135626
(“Tesla 5626”) for approximately $144,200.

21. In connection with the order, GONZALEZ provided Tesla with an address in
Burlington, Vermont and with a copy of his Vermont driver's license.

22. On or about December 31, 2018, GONZALEZ paid $2,500 as a down payment
for Tesla 5626 using the bank account of a third-party.

a. Specifically, GONZALEZ paid Tesla from a Key Bank account ending in
3618 held by an individual with the initials K.C. (who was the mother of
GONZALEZ’s child).

b. After paying the down payment, GONZALEZ owed Tesla approximately
$141,700 for Tesla 5626.

23. To pay the remaining balance on Tesla 5626, on December 31, 2018,
GONZALEZ initiated ACH transfers of $141,700 to Tesla from four different bank
accounts. At the time of the transfers, GONZALEZ knew the accounts had
insufficient funds to pay for Tesla 5626.

24. Believing that GONZALEZ had paid for Tesla 5626 in full:

a. Tesla caused Tesla 5626 to be delivered from Dedham, Massachusetts to

GONZALEZ in Burlington, Vermont; and
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 6 of 20

b. Tesla issued GONZALEZ a Manufacturer’s Certificate of Origin for Tesla
5626, allowing the vehicle to be titled or re-sold.

On December 31, 2018, GONZALEZ signed a Delivery Declaration confirming that
he had taken delivery of Tesla 5626.

25.In early January 2019, all four banks declined GONZALEZ’s attempts to
transfer $141,700 to Tesla. In particular:

a. Fidelity Investment rejected for insufficient funds GONZALEZ’s attempt
to transfer $141,700 to Tesla from account ending in 7999, because
GONZALEZ’s account balance was approximately $31,500;

b. Fidelity Investment also rejected for insufficient funds GONZALEZ’s
attempt to transfer $141,700 to Tesla from account ending in 4545,
because GONZALEZ’s account balance was zero;

c. New England Federal Credit Union rejected for insufficient funds
GONZALEZ’s attempt to transfer $141,700 to Tesla, because the account
ending in 1003 (an account held by GONZALEZ’s family member) had a
balance of approximately $110; and

d. TD Bank rejected GONZALEZ’s attempt to transfer $141,700 to Tesla,
because of a stop payment request, at the time GONZALEZ’s balance in
account ending in 7330 was approximately $1,350.

26.In January 2019, Tesla 5626 traveled into the States of New Hampshire,
Massachusetts, and Connecticut.
27.On or about January 21, 2019, GONZALEZ charged Tesla 5626 at a Tesla

Supercharger Station near a store in Berlin, Vermont. After charging Tesla 5626,
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 7 of 20

surveillance cameras from the store captured GONZALEZ stealing a $1,200 rocking
chair and placing the chair into Tesla 5626.

28. The next day, on or about January 22, 2019, GONZALEZ listed Tesla 5626 for
sale on craigslist.com for $108,000, stating in part: “mint condition ... highest end
Tesla model. 2,000 miles ... Was $149,000 new. Mike.”

29.Based on that craigslist.com posting, on or about February 5, 2019,
GONZALEZ delivered Tesla 5626 to South Burlington, Vermont.

a. In South Burlington, GONZALEZ sold Tesla 5626 for approximately
$90,000 ($60,000 in cash and a $30,000 check) to an individual with the
initials J.E.

b. GONZALEZ provided J.E. with a Manufacturer’s Certificate of Origin for
Tesla 5626.

c. The $90,000 sale price was approximately $54,200 less than GONZALEZ
had agreed to pay for Tesla 5626 five weeks earlier.

d. On or about February 26, 2019, GONZALEZ deposited the $30,000 check
into his Fidelity Investment account ending in 7999.

30.GONZALEZ never paid Tesla the approximately $141,700 balance owed for
Tesla 5626.

31. Between on or about January 21 and February 5, 2019, in the District of
Vermont and elsewhere, defendant MICHAEL A. GONZALEZ possessed, concealed,
stored, and sold a stolen motor vehicle, that is - a 2018 Tesla Model X assigned
VIN 5YJXCAEAXJF135626, said vehicle having crossed a State boundary after

being stolen, that is said vehicle was stolen on or about December 31, 2018, and
Case 5:21-cr-00076-gwc Document 1 Filed 08/26/21 Page 8 of 20

ultimately was brought into the State of Vermont, knowing said vehicle to have
been stolen.

(18 U.S.C. § 2313)
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 9 of 20

Count 3
(Tesla VIN 0931)

32.The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 to 6 of this Indictment as if fully set forth here.

33.On or about January 24, 2019, GONZALEZ reserved a 2018 Tesla Model X,
ultimately agreeing to buy the Tesla vehicle assigned VIN 5YJXCDE45JF140931
(“Tesla 0931”) for approximately $152,663.93.

34. In connection with the order, GONZALEZ provided Tesla with an address in
Dunnellon, Florida and with a copy of a Florida driver's license.

35. On or about January 24, 2019, GONZALEZ used his PayPal account ending in
1611 to pay $2,500 as a down payment for Tesla 0931. After paying the down
payment, GONZALEZ owed Tesla approximately $150,163.93 for Tesla 0931.

36.To pay the remaining balance on Tesla 0931, on or about January 26 and
February 1, 9, and 18, 2019, GONZALEZ initiated ACH transfers of $150,163.93 to
Tesla from GONZALEZ’s TD Bank account ending in 7330. At the time of the
transfers, Gonzalez knew that the account had insufficient funds to pay for Tesla
0931.

37. Believing that GONZALEZ had paid for Tesla 0931 in full, on or about on
January 26, 2019, GONZALEZ collected Tesla 0931 from the Tesla Store in Tampa,
Florida and signed a Delivery Declaration acknowledging possession of Tesla
0931.

38.On or about February 1, 7, 15, and 23, 2019, TD Bank rejected GONZALEZ’s
attempts to transfer $150,163.93 from his TD Bank account because between

January 26 and February 18, 2019 (the dates of the attempted ACH transfers),
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 10 of 20

GONZALEZ’s TD Bank account ending in 7330 had a balance of approximately
$1,350.
39. Tesla never provided GONZALEZ with a Manufacturer's Certificate of Origin
for Tesla 0931. As a result, GONZALEZ could not register, title, or re-sell Tesla 0931.
40.On February 24, 2019, GONZALEZ drove Tesla 0931 onto a frozen portion of
Shelburne Bay in Shelburne, Vermont.

a. GONZALEZ claimed that he drove Tesla 0931 onto the bay to go night ice
fishing when Tesla 0931 began to hiss and then caught fire.

b. On February 24, 2019, GONZALEZ did not possess a Vermont Sporting
License to fish (GONZALEZ obtained a license approximately a week
later).

c. Shelburne Fire Department responded to Shelburne Bay, where Tesla
0931 was engulfed in flames and suffered total damage from being
burned.

41.On February 24, 2019, GONZALEZ submitted a claim for damage to the
Government Employees Insurance Company (“GEICO”).

a. Based on the unusual circumstances of the damage to Tesla 0931, GEICO
required that GONZALEZ sit for an “Examination under Oath” and
required GONZALEZ to bring (among other documents) copies of the
“registration” and “title/certificate of ownership” for Tesla 0931.

b. The Examination under Oath was scheduled for June 7, 2019, but
GONZALEZ failed to appear.

c. A-second Examination under Oath was scheduled for July 19, 2019, but

GONZALEZ also failed to appear for that examination.

10
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 11 of 20

d. On December 2, 2019, GEICO denied GONZALEZ’s claims for damage
related to Tesla 0931 because of GONZALEZ’s failure to cooperate.
42.GONZALEZ never paid Tesla the approximately $150,163.93 balance for Tesla
0931.
43.On or about February 24, 2019, in the District of Vermont and elsewhere,
defendant MICHAEL A. GONZALEZ possessed, concealed, and disposed of a stolen
motor vehicle, that is - a 2018 Tesla Model X assigned VIN 5YJXCDE45JF140931,
said vehicle having crossed a State boundary after being stolen, in that said vehicle
was stolen on or about January 26, 2019, in Tampa, Florida and subsequently
brought into the State of Vermont, knowing said vehicle to have been stolen, in
violation of Title 18, United States Code, Section 2313.
(18 U.S.C. § 2313)

11
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 12 of 20

Count 4
(Tesla VIN 1997)

44.The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 to 6 of this Indictment as if fully set forth here.

45. On or about March 21, 2019, Gonzalez reserved a 2019 Tesla Model X,
ultimately agreeing to buy the Tesla vehicle assigned VIN 5YJXCBE45KF151997
(“Tesla 1997”) for approximately $136,710.

46. GONZALEZ ordered Tesla 1997 in the name K.C. (the mother of his child)
and provided Tesla with an address in Underhill, Vermont and with a copy of
K.C.’s driver's license.

. 47.On or about March 21, 2019, GONZALEZ paid $2,500 as a down payment for
Tesla 1997 from K.C.’s Key Bank account ending in 3618. After paying the down
payment, GONZALEZ owed Tesla approximately $134,210 for Tesla 1997.

48.To pay the remaining balance on Tesla 1997, on or about March 22, 2019,
GONZALEZ initiated an ACH transfer to Tesla for more than $134,000 from a TD
Bank account that purportedly ended in 7390. At the time of the transfer,
GONZALEZ knew that he did not have an account ending in 7390.

49. Believing that GONZALEZ had paid for Tesla 1997 in full:

a. On or about March 23, 2019, GONZALEZ and K.C. collected Tesla 1997
from the Tesla Store in Manhasset, New York; and
b. Tesla issued K.C. a Manufacturer's Certificate of Origin for Tesla 1997,

thereby allowing the vehicle to be titled or re-sold.

12
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 13 of 20

50. On or about March 25, 2019, TD Bank rejected GONZALEZ’s attempt to
transfer more than $134,000 to Tesla because the TD Bank account number
GONZALEZ provided to Tesla did not exist.

51. In April 2019, GONZALEZ transferred the title and ownership of Tesla 1997
into his own name.

a. On April 23, 2019, GONZALEZ presented the Manufacturer's Certificate
of Origin and a Registration Tax and Title Application to the Vermont
Department of Motor Vehicles claiming that GONZALEZ purchased Tesla
1997 from K.C. by executing an “even trade” with her for a 2013 Kia
Optima.

b. Based on the documentation, the Vermont Department of Motor Vehicles
registered and titled Tesla 1997 in GONZALEZ’s name.

c. According to the National Automobile Dealers Association, in spring
2019, a 2013 Kia Optima had a retail value of approximately $8,200, while
Tesla 1997 had a purchase price of approximately $136,710.

52. In or about May 2019, GONZALEZ listed Tesla 1997 for sale on eBay.

a. On or about May 18, 2019, GONZALEZ sold Tesla 1997 for approximately
$99,400 to an eBay buyer.

b. On or about May 18, 2019, the eBay buyer transferred $2,000 as a down
payment to GONZALEZ’s PayPal account.

c. OnJune 15, 2019, GONZALEZ physically delivered Tesla 1997 to the eBay
buyer’s friend at Burlington International Airport in Burlington,

Vermont.

13
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 14 of 20

d. To complete the sale, the eBay buyer’s friend gave GONZALEZ two checks
totaling approximately $97,400.
e. GONZALEZ subsequently deposited the two checks into two separate
bank accounts held in his name.
53.GONZALEZ never paid Tesla the approximately $134,210 balance for Tesla
1997.
54.On or about June 15, 2019, in the District of Vermont and elsewhere,
defendant MICHAEL A. GONZALEZ received, possessed, sold, and disposed of a
stolen motor vehicle, that is - a 2019 Tesla Model X assigned VIN
5YJXCBE45KF151997, said vehicle having crossed a State boundary after being
stolen, that is said vehicle was stolen on or about March 23, 2019, in Manhasset,
New York and subsequently brought into the State of Vermont, knowing said
vehicle to have been stolen, in violation of Title 18, United States Code, Section
2313.
(18 U.S.C. § 2313)

14
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 15 of 20

Count 5
(Tesla VIN 1783)

55.The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 to 6 of this Indictment as if fully set forth here.

56. On or about July 20, 2019, GONZALEZ reserved a 2019 Tesla Model X,
ultimately agreeing to purchase the Tesla vehicle assigned VIN
5YJXCAE41KF181783 (“Tesla 1783”) for approximately $115,200.

57. GONZALEZ ordered the Tesla vehicle in the name of an individual with the
initials A.C. (a former girlfriend) and provided Tesla with an address in Saint
Albans, Vermont and a copy of A.C.’s driver’s license.

58. On or about July 20, 2019, GONZALEZ transferred via CashApp and PayPal
approximately $2,565 into a bank account held by A.C.

a. Using A.C.’s bank account, also on July 20, 2019, GONZALEZ and A.C.
paid Tesla $2,500 as a down payment for Tesla 1783.

b. After paying the down payment, GONZALEZ owed Tesla approximately
$112,700 for Tesla 1783.

59.To pay the remaining balance on Tesla 1783, on or about July 20, 2019,
GONZALEZ initiated an ACH transfer to Tesla for more than $112,000 from a TD
Bank account that purportedly ended in 5449. At the time of the transfer,
GONZALEZ knew that he did not have an account ending in 5449.

60. Believing that GONZALEZ had paid for Tesla 1783 in full:

a. Onor about July 24, 2019, GONZALEZ and A.C. collected Tesla 1783 from

the Tesla Store in Mount Kisco, New York; and

15
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 16 of 20

b. Tesla issued A.C. a Manufacturer’s Certificate of Origin for Tesla 1783,
thereby allowing the vehicle to be titled or re-sold.

61. On or about July 23, 2019, TD Bank rejected GONZALEZ’s attempt to transfer
more than $112,000 from account ending in 5449 because that account did not exist.

62. On or about August 21, 2019, GONZALEZ submitted a “Registration Tax &
Title Application” to the Vermont Department of Motor Vehicles in an attempt to
register and title Tesla 1783 in his own name. On the application, GONZALEZ falsely
claimed that he purchased Tesla 1783 from A.C. for $80,000, when in fact
GONZALEZ did not pay A.C. any money for Tesla 1783.

63.Based on GONZALEZ’s failure to pay for Tesla 1783, Tesla retained a
company to repossess Tesla 1783.

a. In August 2019, a vehicle repossession company in Jonesville, Vermont
received instructions to repossess Tesla 1783.

b. On or about September 3, 2019, the vehicle repossession company
located GONZALEZ and Tesla 1783 in a parking garage in Burlington,
Vermont.

c. After being advised that Tesla 1783 was to be repossessed, GONZALEZ
entered Tesla 1783 and fled the parking garage almost striking a
member of the vehicle repossession company.

64. To make it seem as though GONZALEZ had paid for Tesla 1783, on or about
September 4, 2019, GONZALEZ initiated another ACH transfer for approximately
$112,700, from a TD Bank account ending in 7330. On or about September 5, 2019,

TD Bank rejected GONZALEZ’s ACH transfer based on a stop payment request. At

16
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 17 of 20

the time of the transfer, GONZALEZ’s balance in account ending in 7330 was
approximately $1,150.

65.On or about September 4, 2019, Gonzalez rented a storage unit from a
facility in Wolcott, Vermont. GONZALEZ rented a unit large enough to store Tesla
1783.

66. On February 19, 2020, GONZALEZ was arrested and incarcerated on an
unrelated criminal charge.

a. On February 26, 2020, during a recorded jailhouse call, GONZALEZ told
A.C. that he still had “that Tesla,” which he had “to sell” after he was
released.

b. On January 8, 2021, GONZALEZ was released from custody.

67. After being released from custody, GONZALEZ attempted to sell Tesla 1783.
In that regard, on January 17, 2021:

a. GONZALEZ sent via Instagram photographs of Tesla 1783 to an
individual in Seabrook, New Hampshire and offered to sell the
individual Tesla 1783 “for cheap.”

b. GONZALEZ called the American Automobile Association stating in
relevant part that his white 2019 Tesla Model X (the same color, year,
make, and model as Tesla 1783) was in a storage unit in Wolcott,
Vermont and that he needed the vehicle towed to Seabrook, New
Hampshire.

c. A towing company met GONZALEZ at the storage facility in Wolcott,
Vermont, where it loaded Tesla 1783 from GONZALEZ’s storage unit onto

a flatbed truck.

17
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 18 of 20

d. The towing company then transported Tesla 1783 to Seabrook, New
Hampshire.
e. The Seabrook (New Hampshire) Police Department took custody of
Tesla 1783 as a stolen vehicle.
68.GONZALEZ never paid Tesla the approximately $112,700 balance for Tesla
1783.
69.On or about January 17, 2021, in the District of Vermont and elsewhere,
defendant MICHAEL A. GONZALEZ possessed, concealed, stored, and disposed of a
stolen motor vehicle, that is - 2019 Tesla Model X, assigned VIN
5YJXCAE41KF181783, said vehicle having crossed a State boundary after being
stolen, that is said vehicle was stolen on or about July 24, 2019, in Mount Kisco,
New York and subsequently brought into the State of Vermont, knowing said
vehicle to have been stolen, in violation of Title 18, United States Code, Section
2313.
(18 U.S.C. § 2313)

18
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 19 of 20

Forfeiture Notice

70. The allegations contained in Counts 1 to 5 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 21, United States Code, Section 853.

71. Upon conviction for one or more of the offenses alleged in Counts 1 through

5 of this Indictment, the defendant shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), any property constituting or derived from proceeds obtained

directly or indirectly as a result of said violations.

72. If, as a result of any act or omission of the defendant, any property subject to

forfeiture:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third person;

Has been placed beyond the jurisdiction of the Court;

Has been substantially diminished in value; or

Has been commingled with other property that cannot be subdivided

without difficulty;

the United States intends, pursuant to Title 18, United States Code, Section 982(b)

and Title 21, United States Code, Section 853(p), and Title 28, United States Code,

19
Case 5:21-cr-00076-gwc Document1 Filed 08/26/21 Page 20 of 20

Section 2461(c), to seek forfeiture of any other property of the defendant up to the

value of the forfeitable property.

' -
|Z Lok

JONATHAN A. OPHARDT (JWD)
Acting, United States Attorney
Burlington, Vermont

August 26, 2021

20

A TRUE BILL

REDACTED

FOREPERSON
